DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a gate electrode in the hole that penetrates the stack structure, the gate electrode vertically extending along a stack of the plurality of the semiconductor patterns; a vertical insulating layer that covers the gate electrode and fills the hole, the vertical insulating layer defining a first recess and a second recess; and a data storage element electrically connected to the corresponding one of the plurality of semiconductor patterns in a corresponding one of the plurality of layers, the data storage element including a first electrode and a second electrode, the first electrode being in the first recess of the vertical insulating layer, the first electrode having a cylindrical shape whose one end is opened, and the second electrode including a first protrusion in a cylinder of the first electrode and a second protrusion in the second recess of the vertical insulating layer”.

Claim 11 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a gate electrode in the hole that penetrates the stack structure, the gate electrode vertically extending along a stack of the plurality of semiconductor patterns; a plurality of first electrodes electrically connected to the plurality of semiconductor patterns, respectively, each of the plurality of first electrodes having a cylindrical shape whose one end is opened; a dielectric layer on the substrate; and a second electrode on the substrate, the second electrode spaced apart from the plurality of first electrodes across the dielectric layer, the second electrode including a first protrusion and a second protrusion, the first protrusion being in a cylinder of a corresponding one of the plurality of first electrodes, the first protrusion extending in the second direction, the second protrusion being between two of the plurality of first electrodes that are vertically adjacent to each other, the second protrusion extending in the second direction, a maximum width in the first direction of the second protrusion being greater than a maximum width in the first direction of the first protrusion”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the 
Claim 16 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a gate electrode in the hole that penetrates the stack structure, the gate electrode vertically extending along a stack of the plurality of semiconductor patterns; a vertical insulating layer that covers the gate electrode and fills the hole, the vertical insulating layer defining a pair of first recesses and a second recess between the pair of first recesses, the pair of first recesses exposing one end of a pair of the plurality of semiconductor patterns and extending in the second direction, the pair of the first recesses being vertically adjacent to each other, and the second recess extending in the second direction; and a data storage element electrically connected to the corresponding one of the plurality of semiconductor patterns in a corresponding one of the plurality of layers, the data storage element including a first electrode in one of the pair of first recesses and a second electrode in the second recess, a maximum width in the first direction of the second recess being greater than a maximum width in the first direction of each of the pair of first recesses”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 16 in its entirety 

The most relevant prior art Hong et al. (US publication 2016/0141299 A1), (specifically fig.18 and related text) and Or-bach et al. (US publication 2017/0179155 A1), (specifically fig. 2j and related text), disclose some limitations of the claimed invention (a plurality of bit lines, a plurality of word line, and a plurality of semiconductor patterns as claimed ) but do not teach or render obvious, at least to the skilled artisan the limitations of claim 1, 11, and 16 in its entirety.
The prior arts of record, singly or in combination, neither anticipates nor render obvious the claimed invention as a whole, so the independent claims 1, 11, and 16 are deemed patentable. The depended claims are allowed for their dependency to claim 1, 11, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828